Concurring Opinion
DeBruler, J.
The two trial judges sitting upon appellant’s case were at all times relevant hereto judges of the same court, namely, the Superior Court of Lake County, a multijudge court. It was well within the authority of Judge Richards, acting pursuant to Ind. Code § 33-5-29.5-19, as *403Chief Judge of that court to take temporary assignment of one of Judge Letsinger’s cases during his illness, and after Judge Letsinger’s return to work to reassign the case to Judge Letsinger. The statute creating the court with its flexible judicial operation provides the legal basis for the judicial act of Judge Letsinger.
Prentice, J., concurs.
Note. — Reported at 363 N.E.2d 1232.